Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), dated February 10, 1987, convicting him of robbery in the first degree (three counts), robbery in the second degree (six counts), and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of charges arising from an incident in which he and two other men robbed a gas station. The police captured the defendant in the act. One of the other men was captured as he was running away, and the other male, who was described as a boy of about 15 or 16 years of age, escaped.
On appeal, the defendant contends that he established the defense of duress (see, Penal Law § 25.00 [2]). We disagree. The People’s evidence indicated that the defendant announced the robbery using a particularly vile curse. He appeared calm throughout the robbery, and he was the only robber to display a weapon, an air pistol capable of causing death or serious physical injury. He kept the pistol pressed against one victim’s side during the incident. When the defendant was arrested, he was found to have an extra compressed-gas cartridge and three spare pellets on his person, in addition to the proceeds of the crime.
*590The defendant, in pertinent part, testified that the robber who had escaped had coerced him into committing the crime and that while he unsuccessfully attempted to tell his story to the police at the time of his arrest, he did so testify before the Grand Jury within four days after his arrest.
We find that under the circumstances, the jury properly rejected the defendant’s defense of duress and found him to be one of the principal perpetrators of the crime.
The defendant’s remaining contentions are either without merit or unpreserved for appellate review. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.